 AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                     UNITED STATES DISTRICT COU
                                               SOUTHERN DISTRICT OF CALIFORNIA                                MAR 1 9 2020

                     United States of America
                                      V.

                  Sergio Ivan Gonzalez-Sagrego                                     Case Number: 20cr00421-MSB

                                                                                   Gerardo A Gonzalez
                                                                                   Defendant's Attorney


· REGISTRATION NO. 93741298

 THE DEFENDANT:
  ~ pleaded guilty to count( s) 1 of the Superseding Information
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                        Count Number(s)
8:1325(a)(3)                      Illegal Entry (Misdemeanor)                                              1


 •    The defendant has been found not guilty on count(s)
                                                                            -------------------
 0 Count            1 of the Information                                       dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                 TIME SERVED

 ~   Assessment: $10 WAIVED           ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
ofany-chan~=fname, residence, or mailmg aufuess untilall fmes, rest1tut10n, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          March 19, 2020
                                                                          Date of Imposition of Sentence



                                                                                 /6~
                                                                          fIONORABLE Mii:L S. BERG
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                               20cr00421-MSB
